Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1,4-14, 17-18 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of: 
signal processing unit is configured to: perform Fourier transform to the pseudo sine wave signal in the range of at least one graduation predetermined, and from a spectrum intensity of each frequency component obtained by the Fourier transform, calculate a signal intensity of a fundamental wave component and a signal intensity of at least one harmonic component in the range of the at least one graduation predetermined; calculate a gain corresponding to each of the at least one harmonic component in the range of the at least one graduation predetermined by dividing the signal intensity of each of the at least one harmonic component by the signal intensity of the fundamental component, wherein each gain in the range of the at least one graduation predetermined is set as each gain in all of the range of the plurality of graduations; and detect the positional change amount in all of the range of the plurality of graduations by subtracting from the pseudo sine wave signal each harmonic component multiplied by the corresponding gain in the range of the at least one graduation predetermined as claimed in combination with all other limitations of claim 17.
Prior art:

Fuji does not teach the limitations above.
Masreliez et al. (US 6029363) teach A self-calibrating position transducer system and method uses the position transducer itself as a position reference during calibration, thus eliminating using an external reference during calibration. The transducer signals are sampled at a plurality of evenly-spaced positions within each sampled scale wavelength, using the transducer itself as a position reference. 
Masreliez et al. does not teach the limitations above.
Walters et al. (US 9260036) teach A system and method for controlling a rotating E-machine and for correcting a rotational position signal output by an angular position sensor operatively connected to the E-machine in conjunction with a sensor digital converter.
Walters et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858